Case: 15-14962    Date Filed: 09/22/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 15-14962
                               Non-Argument Calendar
                             ________________________

    D.C. Docket Nos. 5:12-cv-00058-SDM-PRL; 5:05-cr-00046-SDM-TBS-1


KYLE E. MCCLAMMA,

                                                   Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                                   Respondent - Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                 (September 22, 2017)

Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

         Kyle McClamma, proceeding pro se, appeals the district court’s denial of his

motion to vacate.        In that motion, filed pursuant to 28 U.S.C. § 2255,
                Case: 15-14962       Date Filed: 09/22/2017       Page: 2 of 2


Mr. McClamma challenged a special condition of supervised release which, as

relevant here, allows him to have visitation with his older daughter only when

monitored by an approved third-party supervisor. 1

       We affirm. Assuming that Mr. McClamma’s motion to vacate was timely

filed, and that there are no procedural defaults, we conclude that Mr. McClamma is

not entitled to relief. In 2011, “Mr. McClamma and the government agreed to

modify the terms of supervised release to allow [him] to have contact with his

older daughter when he was supervised by an approved third-party supervisor and

according to a safety plan.” McClamma, 613 F. App’x at 847. Mr. McClamma, in

other words, invited the very error he now seeks to correct, and that means he

cannot prevail. See United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006)

(“It is a cardinal rule of appellate review that a party may not challenge as error a

ruling or other trial proceeding invited by that party.”) (quoting United States v.

Ross, 131 F.3d 970, 988 (11th Cir. 1997)).2

       AFFIRMED.

1
  Mr. McClamma was convicted of possessing child pornography, and sentenced to 36 months’
imprisonment, to be followed by a life-long term of supervised release. In a prior appeal, we
affirmed the substantive reasonableness of the special condition of supervised release and the
district court’s denial of Mr. McClamma’s motion for early termination of supervised release.
See United States v. McClamma, 548 F. App’x 598 (11th Cir. 2013). In another appeal, we
affirmed the district court’s denial of Mr. McClamma’s motion to modify the special condition
of supervised release as to his older daughter. See United States v. McClamma, 613 F. App’x 846
(11th Cir. 2015).
2
  To the extent Mr. McClamma is challenging the district court’s initial imposition of supervised
release with special conditions in 2006, that challenge is untimely. See McClamma, 548 F.
App’x at 600.
                                               2